1 INTERIM REPORT For the three months ended March31, CONSOLIDATED BALANCE SHEETS as at March31, 2009 and December31, 2008 (unaudited– US$millions) 2009 2008 audited Assets Holding company cash, short term investments and marketable securities (including assets pledged for short sale and derivative obligations– $31.1; 2008– $19.7) 861.6 1,564.2 Accounts receivable and other 1,762.3 1,688.7 Recoverable from reinsurers (including recoverables on paid losses– $278.5; 2008– $298.9) 4,146.5 4,234.2 6,770.4 7,487.1 Portfolio investments Subsidiary cash and short term investments (cost $3,586.6; 2008– $5,492.3) 3,594.4 5,508.5 Bonds (cost $9,160.8; 2008– $8,302.1) 9,249.8 8,425.8 Preferred stocks (cost $85.9; 2008– $41.2) 82.9 38.2 Common stocks (cost $4,131.8; 2008- $3,964.1) 3,605.7 3,816.9 Investments, at equity (fair value $655.2; 2008– $575.3) 377.6 219.3 Derivatives and other invested assets (cost $109.9; 2008– 244.3 398.0 Assets pledged for short sale and derivative obligations (cost nil; 2008– $8.3) – 8.3 17,154.7 18,415.0 Deferred premium acquisition costs 333.7 321.9 Future income taxes 881.7 699.4 Premises and equipment 137.6 133.1 Goodwill and intangible assets 286.0 123.2 Other assets 122.2 125.7 25,686.3 27,305.4 Liabilities Subsidiary indebtedness 16.5 21.1 Accounts payable and accrued liabilities 1,132.0 1,326.5 Income taxes payable 119.0 656.3 Short sale and derivative obligations (including at the holding company– $75.2; 2008– $9.2) 88.6 29.4 Funds withheld payable to reinsurers 368.4 355.1 1,724.5 2,388.4 Provision for claims 14,604.4 14,728.4 Unearned premiums 1,931.0 1,890.6 Long term debt– holding company borrowings 857.6 869.6 Long term debt– subsidiary company borrowings 889.1 889.1 Other long term obligations– holding company 186.3 187.7 18,468.4 18,565.4 Non-controlling interests 935.2 1,382.8 Contingencies (note9) Shareholders’ Equity Common stock 2,123.6 2,124.9 Treasury stock, at cost (22.7 ) (22.7 ) Preferred stock 102.5 102.5 Retained earnings 2,668.1 2,871.9 Accumulated other comprehensive loss (313.3 ) (107.8 ) 4,558.2 4,968.8 25,686.3 27,305.4 See accompanying notes. CONSOLIDATED STATEMENTS OF EARNINGS for the three months ended March31, 2009 and 2008 (unaudited– US$millions except per share amounts) 2009 2008 Revenue Gross premiums written 1,347.5 1,220.1 Net premiums written 1,116.0 1,064.0 Net premiums earned 1,120.5 1,117.9 Interest and dividends 171.1 180.1 Net gains (losses) on investments(1) (153.0 ) 1,072.5 Other revenue 140.8 — 1,279.4 2,370.5 Expenses Losses on claims(1) 800.9 789.6 Operating expenses(1) 203.5 206.3 Commissions, net 171.8 181.9 Interest expense 38.6 41.2 Other expenses 135.1 — 1,349.9 1,219.0 Earnings (loss) from operations before income taxes (70.5 ) 1,151.5 Recovery of (provision for) income taxes 30.9 (380.1 ) Net earnings (loss) before non-controlling interests (39.6 ) 771.4 Non-controlling interests (20.8 ) (139.6 ) Net earnings (loss) (60.4 ) 631.8 Net earnings (loss) per share $ (3.55 ) $ 34.72 Net earnings (loss) per diluted share $ (3.55 ) $ 33.78 Cash dividends paid per share $ 8.00 $ 5.00 Shares outstanding (000) (weighted average) 17,484 18,107 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME for the three months ended March31, 2009 and 2008 (unaudited– US$millions) 2009 2008 Net earnings (loss) (60.4 ) 631.8 Other comprehensive income (loss), net of income taxes Change in net unrealized gains and losses on available for sale securities(2) (379.2 ) (37.4 ) Reclassification of net realized (gains) losses to earnings(3) 166.5 (4.1 ) Change in unrealized foreign currency translation gains and losses(4) (22.4 ) (46.0 ) Change in gains and losses on hedges of net investment in foreign subsidiary(5) (0.2 ) — Other comprehensive income (loss) (235.3 ) (87.5 ) Comprehensive income (loss) (295.7 ) 544.3 (1) Reflects certain reclassifications of foreign exchange in the first quarter of 2008 as described in note2. (2) Net of income tax recovery of $179.6 (2008– $3.3). (3) Net of income tax expense of $52.5 (2008– income tax recovery of $4.0). (4) Net of income tax expense of $7.1 (2008– income tax recovery of $2.6). (5) Net of income tax recovery of $0.1 (2008– nil). See accompanying notes. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY for the three months ended March31, 2009 and 2008 (unaudited– US$millions) 2009 2008 Common stock– Subordinate voting shares– beginning of period 2,121.1 2,063.6 Issuances on conversion of convertible senior debentures – 192.3 Purchases for cancellation (1.3 ) (16.5 ) Subordinate voting shares– end of period 2,119.8 2,239.4 Multiple voting shares– beginning and end of period 3.8 3.8 Common stock 2,123.6 2,243.2 Other paid in capital– beginning of period – 57.9 Conversion of convertible senior debentures – (57.9 ) Other paid in capital– end of period – — Treasury shares (at cost)– beginning of period (22.7 ) (22.6 ) Net acquisitions – 0.1 Treasury shares (at cost)– end of period (22.7 ) (22.5 ) Preferred stock– SeriesA– beginning and end of period 38.4 51.2 SeriesB– beginning and end of period 64.1 85.4 Preferred stock 102.5 136.6 Retained earnings– beginning of period 2,871.9 1,658.2 Net earnings (loss) for the period (60.4 ) 631.8 Excess over stated value of common shares purchased for cancellation (0.9 ) (19.0 ) Common share dividends (140.8 ) (88.9 ) Preferred share dividends (1.7 ) (3.2 ) Retained earnings– end of period 2,668.1 2,178.9 Accumulated other comprehensive income (loss)– beginning of period (107.8 ) 360.5 Acquisition of subsidiary (7.1 ) — Application of the equity method of accounting 36.9 — Other comprehensive income (loss) (235.3 ) (87.5 ) Accumulated other comprehensive income (loss)– end of period (313.3 ) 273.0 Retained earnings and accumulated other comprehensive income 2,354.8 2,451.9 Total shareholders’ equity 4,558.2 4,809.2 Number of shares outstanding Common stock– Subordinate voting shares– beginning of period 16,738,055 16,918,020 Issuances on conversion of convertible senior debentures – 886,888 Purchases for cancellation (10,000 ) (130,600 ) Net treasury shares reissued 52 50 Subordinate voting shares– end of period 16,728,107 17,674,358 Multiple voting shares– beginning and end of period 1,548,000 1,548,000 Interest in shares held through ownership interest in shareholder– beginning and end of period (799,230 ) (799,230 ) Common stock effectively outstanding– end of period 17,476,877 18,423,128 Preferred stock– SeriesA– beginning and end of period 2,250,000 3,000,000 SeriesB– beginning and end of period 3,750,000 5,000,000 See accompanying notes. CONSOLIDATED STATEMENTS OF CASH FLOWS for the three months ended March31, 2009 and 2008 (unaudited– US$millions) 2009 2008 Operating activities Earnings (loss) before non-controlling interests (39.6 ) 771.4 Amortization of premises and equipment and intangible assets 7.0 3.7 Bond (discount) premium amortization (3.0 ) 1.5 Losses on investments, at equity 1.1 — Future income taxes (72.7 ) 132.3 Net (gains) losses on available for sale securities 248.0 (8.1 ) Other net gains on investments (95.0 ) (1,064.4 ) 45.8 (163.6 ) Changes in: Provision for claims (96.6 ) (60.9 ) Unearned premiums 38.5 (75.8 ) Accounts receivable and other (56.9 ) 76.3 Recoverable from reinsurers 64.4 191.1 Funds withheld payable to reinsurers 13.3 (31.9 ) Accounts payable and accrued liabilities (83.1 ) (83.5 ) Income taxes payable (536.9 ) 172.8 Other 2.9 17.1 Cash provided by (used in) operating activities (608.6 ) 41.6 Investing activities Net sales of assets and liabilities classified as held for trading 242.9 999.0 Net sales (purchases) of securities designated as held for trading (689.0 ) 0.7 Available for sale securities– purchases (1,818.3 ) (1,460.9 ) - sales 1,401.8 1,782.6 Net sales of available for sale and designated as held for trading short term investments 1,354.0 (934.6 ) Net decrease (increase) in restricted cash and cash equivalents 82.6 (188.1 ) Net purchases of investments, at equity (55.5 ) (21.1 ) Net purchases of premises and equipment and intangible (5.5 ) (5.9 ) Purchase of subsidiaries, net of cash acquired (571.5 ) — Cash provided by (used in) investing activities (58.5 ) 171.7 Financing activities Subsidiary indebtedness Issuances 1.7 — Repayment (6.0 ) — Long term debt– holding company Repayment (12.8 ) — Long term debt– subsidiary companies Repayment (0.1 ) — Other long term obligations– holding company– repayment (1.4 ) (1.3 ) Repurchase of subsidiary securities – (87.8 ) Repurchase of subordinate voting shares (2.2 ) (35.5 ) Common share dividends (140.8 ) (88.9 ) Preferred share dividends (1.7 ) (3.2 ) Dividends paid to non-controlling interests (2.5 ) (6.6 ) Cash provided by (used in) financing activities (165.8 ) (223.3 ) Foreign currency translation (39.7 ) 6.4 Increase (decrease) in cash and cash equivalents (872.6 ) (3.6 ) Cash and cash equivalents– beginning of period 2,525.7 3,112.5 Cash and cash equivalents– end of period 1,653.1 3,108.9 See accompanying notes. Cash and cash equivalents consist of holding company and subsidiary cash and short term investments that are readily convertible into cash and have maturities of three months or less when purchased and exclude cash and short term investments that are restricted. Cash and cash equivalents are included in the consolidated balance sheet as follows: March31, 2009 December31, 2008 Holding company cash and short term investments 229.6 293.8 Subsidiary cash and short term investments 1,456.1 2,338.8 Subsidiary cash and short term investments pledged for short sale and derivative obligations – 8.3 1,685.7 2,640.9 Subsidiary restricted cash and short term investments (32.6 ) (115.2 ) 1,653.1 2,525.7 Notes to Consolidated Financial Statements for the three months ended March31, 2009 and 2008 (unaudited– in US$ and $millions except per share amounts and as otherwise indicated) 1. Basis of Presentation These consolidated financial statements should be read in conjunction with the company’s consolidated financial statements for the year ended December31, 2008. These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) using the same accounting policies as were used for the company’s consolidated financial statements for the year ended December31, 2008 except as described in note2, but they do not include all disclosures required by Canadian GAAP for annual financial statements. 2. Summary of Significant Accounting Policies Application of the Equity Method of Accounting The company began acquiring common shares of International Coal Group,Inc. (“ICG”) in 2006 and until December31, 2008 accounted for its investment in 19.7% of the common shares of ICG as available for sale at fair value. During the first quarter of 2009, the company increased its interest in ICG to 23.8% (36.5million shares). Accordingly, during the first quarter of 2009, the company changed its accounting treatment of its investment in ICG from available for sale to the equity method of accounting on a prospective basis. This change in accounting treatment in the first quarter of 2009 increased investments, at equity by $119.3, decreased investments in common stocks by $55.5, increased non-controlling interests by $5.9 and decreased future income taxes by$21.0. The unrealized loss of $36.9 that had been included in accumulated other comprehensive loss was reclassified as an adjustment to investments, at equity to increase the carrying value from its fair value to its cost. Change in Presentation of Foreign Currency Gains (Losses) The company has reclassified realized and unrealized foreign exchange gains and losses in its consolidated statements of net earnings to enhance the transparency of its financial reporting by removing distortions to underwriting results caused by volatility in foreign exchange rates and by giving recognition to the economic hedging relationship which exists between claims liabilities and portfolio investments denominated in foreign currencies within the same operating company. Prior year comparative figures have been reclassified to be consistent with the current year’s presentation, resulting in the reclassification of $15.3 and $5.0 of net realized and unrealized foreign exchange losses from losses on claims and operating expenses respectively to net gains on investments in the first quarter of 2008. The following table presents the pre-tax foreign exchange effect on certain line items in the company’s consolidated financial statements for the three months ended March31, 2009 and 2008: March31, 2009 2008 Net gains (losses) on investments Underwriting activities (5.7 ) (20.3 ) Investing activities (19.1 ) 39.1 Foreign exchange gains (losses) included in pre-tax net earnings (24.8 ) 18.8 Other comprehensive income– investing activities 13.1 60.6 (11.7 ) 79.4 Goodwill and Intangible assets Effective January1, 2009, the company adopted Canadian Institute of Chartered Accountants (“CICA”) Handbook Section3064, Goodwill and Intangible Assets, which replaced Section3062, Goodwill and Other Intangible Assets and Section3450, Research and Development Costs. Section3064 establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets. The adoption of this guidance did not result in a change in the recognition of the company’s goodwill and intangible assets. Credit Risk Effective January1, 2009, the company adopted the CICA’s Emerging Issues Committee Abstract EIC-173, Credit Risk and the Fair Value of Financial Assets and Financial Liabilities (“EIC-173”), which provides additional guidance on how to measure financial assets and liabilities, taking into account the company’s own credit risk and the counterparty credit risk in financial assets and financial liabilities values. The adoption of EIC-173 did not have an impact on the company’s financial position or its results of operations as at March31, 2009 or for the three month period then ended. 3. Cash and Investments Cash and short term investments, marketable securities, portfolio investments and short sale and derivative contracts by financial instrument classification are shown in the table below: March31, 2009 December31, 2008 Classified as held for trading Designated as held for trading Classified as available for sale Other Total carrying value Classified as held for trading Designated as held for trading Classified as available for sale Other Total carrying value Holding company: Cash and short term investments 228.6 – 104.4 – 333.0 275.4 — 521.1 — 796.5 Assets pledged for short sale and derivative obligations– cash and short term investments 1.0 – 30.1 – 31.1 18.4 — 1.3 — 19.7 Bonds – 225.6 0.1 – 225.7 — 216.6 12.2 — 228.8 Preferred stocks – – 11.8 – 11.8 — — 12.1 — 12.1 Common stocks – 1.7 160.4 – 162.1 — — 424.3 — 424.3 Derivatives 97.9 – – – 97.9 82.8 — — — 82.8 327.5 227.3 306.8 – 861.6 376.6 216.6 971.0 — 1,564.2 Short sale and derivative obligations (75.2 ) – – – (75.2 ) (9.2 ) — — — (9.2 ) 252.3 227.3 306.8 – 786.4 367.4 216.6 971.0 — 1,555.0 Portfolio investments: Cash and short term investments 1,456.1 255.7 1,882.6 – 3,594.4 2,338.8 355.2 2,814.5 — 5,508.5 Bonds – 5,180.4 4,069.4 – 9,249.8 — 4,463.3 3,962.5 — 8,425.8 Preferred stocks – 46.7 36.2 – 82.9 — — 38.2 — 38.2 Common stocks – 89.6 3,516.1 – 3,605.7 — 80.7 3,736.2 — 3,816.9 Investments, at equity – – – 377.6 377.6 — — — 219.3 219.3 Derivatives 224.2 – – – 224.2 372.7 — — — 372.7 Other invested assets – – – 20.1 20.1 — — — 25.3 25.3 1,680.3 5,572.4 9,504.3 397.7 17,154.7 2,711.5 4,899.2 10,551.4 244.6 18,406.7 Cash and short term investments pledged for short sale and derivative obligations – 8.3 — — — 8.3 1,680.3 5,572.4 9,504.3 397.7 17,154.7 2,719.8 4,899.2 10,551.4 244.6 18,415.0 Short sale and derivative obligations (13.4 ) – – – (13.4 ) (20.2 ) — — — (20.2 ) 1,666.9 5,572.4 9,504.3 397.7 17,141.3 2,699.6 4,899.2 10,551.4 244.6 18,394.8 Restricted cash and cash equivalents of $32.6 ($115.2 at December31, 2008)are included in cash and short term investments and in assets pledged for short sale and derivative obligations in portfolio investments, with nil ($3.9 at December31, 2008)pledged as collateral for derivative positions and the remainder consisting primarily of amounts pledged to the Society and Council of Lloyd’s (“Lloyd’s”) to support the underwriting capacity of subsidiaries’ Lloyd’s syndicates. Gross unrealized gains and losses on investments classified as available for sale, including assets pledged for short sale and derivative obligations, are as follows: March31, 2009 December31, 2008 Cost oramortized cost Gross unrealized gains Gross unrealized losses Total carrying value Cost or amortized cost Gross unrealized gains Gross unrealized losses Total carrying value Holding company: Short term investments(1) 134.8 — (0.3 ) 134.5 523.8 — (1.4 ) 522.4 Bonds 0.1 — — 0.1 12.4 — (0.2 ) 12.2 Preferred stocks 11.8 — — 11.8 11.8 0.3 — 12.1 Common stocks 179.4 1.4 (20.4 ) 160.4 475.6 16.6 (67.9 ) 424.3 Portfolio investments: Short term investments 1,874.8 10.0 (2.2 ) 1,882.6 2,801.9 16.1 (3.5 ) 2,814.5 Bonds 3,980.4 189.3 (100.3 ) 4,069.4 3,838.8 241.6 (117.9 ) 3,962.5 Preferred stocks 39.2 — (3.0 ) 36.2 41.2 — (3.0 ) 38.2 Common stocks 4,042.2 159.8 (685.9 ) 3,516.1 3,883.4 183.6 (330.8 ) 3,736.2 (1) Includes $30.1 ($1.3– December31, 2008)of short term investments included in assets pledged for short sale and derivative obligations. At each reporting date, and more frequently when conditions warrant, management evaluates all available for sale securities with unrealized losses to determine whether those unrealized losses are other than temporary and should be recognized in net earnings rather than in accumulated other comprehensive income (loss). If management’s assessment indicates that the impairment in value is other than temporary, or the company does not have the intent or ability to hold the security until its fair value recovers, the security is written down to its fair value at the balance sheet date, and a loss is recognized in net gains (losses) on investments in the consolidated statement of earnings. As a result, net gains (losses) on investments for the first quarter of 2009 include $213.0 ($94.1 at March31, 2008)of provisions for other than temporary impairment related to securities with unrealized losses at March31, 2009.
